Citation Nr: 1232733	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-37 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 17, 2009, and in excess of 20 percent thereafter, for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1953 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for the Veteran's lumbar spine disability and assigned an initial 10 percent evaluation, effective September 26, 2007.  Thereafter, a May 2010 rating decision increased the rating to 20 percent, effective April 17, 2009.  The Veteran has not indicated that he is satisfied with the ratings now assigned; therefore, his disagreement with the initial rating remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).   As such, the issue has been characterized as shown on the first page of this decision. 

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2010; a transcript of that hearing is associated with the claims file.

In April 2011, the Board remanded this claim for additional development.  This claim has been returned to the Board for adjudication.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his November 2010 hearing that he could only stand for about two hours.  Additionally, he indicated that, in 2005, he had a small trucking company but he had to quit due to his back disability.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's DDD of the lumbar spine has been manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees, without ankylosis, incapacitating episodes having a total duration between 4 to 6 weeks, or neurological impairment other than peripheral neuropathy of the right and left lower extremities.

2.  For the entire period on appeal, the competent and credible evidence demonstrates that the Veteran suffers from peripheral neuropathy of the right and left lower extremities, which is manifested by no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial disability of 20 percent for DDD of the lumbar spine, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011).

2.  For the entire appeal period, the criteria for a separate 10 percent disability rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).

3.  For the entire appeal period, the criteria for a separate 10 percent disability rating, but no higher, for peripheral neuropathy of the left lower extremity, have been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his back disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his back disability was granted and an initial rating was assigned in the January 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board also notes the Veteran testified during his November 2010 hearing that he was in receipt of Social Security Administration (SSA) disability on account of his age and not on account of his service-connected lumbar spine disorder.  Therefore, the Board finds that a remand is not necessary to obtain such records as they would not assist in the adjudication of his claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, it is not necessary for VA to obtain such records.  See VAOPGCPREC 5-2004.

The Veteran was also afforded VA examinations in November 2008 and March 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected DDD of the lumbar spine as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  While there is an objective indication of worsening of the Veteran's back disorder since the March 2010 examination, the Board remanded this claim in April 2011 to have the Veteran reexamined on this determinative issue.  As such, he was scheduled for a VA examination in May 2011; however, prior to such examination, the Veteran canceled the appointment and indicated that he wished have his claim considered based on the evidence already of record.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

In April 2011, the Board remanded the case for additional development.  As discussed in the preceding paragraphs, VA treatment records dated through September 2011 have been obtained and the Veteran was scheduled for a VA examination in May 2011 so as to determine the current severity of his back disorder in accordance with the April 2011 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the April 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  At the Board hearing, his testimony revealed a possible worsening of the disability since the last VA examination and the Board sought additional development to rectify the deficiency in its April 2011 remand directive.  The Board also obtained updated treatment records.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available, but was not associated with the claims file, other than medical evidence that was to be procured. 


Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10 , 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's DDD of the lumbar spine is rated as 10 percent disabling prior to April 17, 2009, and 20 percent disabling thereafter, pursuant to DC 5243, which directs VA to rate the Veteran's back disability under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2011).

Under DC 5243, IVDS is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks in the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

The Veteran's VA treatment records, dating from July 2007 to April 2009, show his continuous complaints of pain and treatment for his service-connected lumbar disability.  An August 2007 VA treatment record notes the Veteran stated he could not get out of bed for 2 days.  September 2007 and October 2007 VA treatment records indicate the Veteran also has peripheral neuropathy of the upper and lower extremities, bilaterally.  Specifically, he complained of numbness and tingling in the bilateral feet.  In September 2007, it was noted that the Veteran had bladder problems and was on Flomax with good relief.  He denied a history of erectile problems.  An October 2007 EMG revealed mild generalized peripheral neuropathy, motor and sensory, of the upper and lower extremities, primarily demyelinating, and right L5-S1 radiculopathy.  Additionally, a July 2008 record notes the Veteran's complaints of pain running down the back of his left hip, but he denied any change in his bowel or bladder habits.  Range of motion findings noted forward flexion to 40 degrees, extension to 20 degrees, and 30 degrees lateral flexion and rotation, bilaterally.  It was noted that the Veteran was tender at the mid-right buttock.  However, his extremities had 5+ equal strength, radial pulses 2+ equal, and reflexes 1+ equal.  Shortly thereafter, in August 2008, the Veteran had an epidural injection for his back.  There are no additional objective range of motion findings in these treatment records.  

The Veteran was provided a VA compensation examination in November 2008.  During the examination, it was noted the Veteran was not using a back brace.  He reported flare ups when doing excessive lifting, working, or pushing objects.  He did not indicate any erectile dysfunction, testicular pain, or inguinal pain.  Upon objective physical examination, the examiner noted flexion to 90 degrees; extension to 35 degrees; bilateral lateral extension to 40 degrees; and, bilateral rotation to 35 degrees.  The examiner indicated there was no additional pain or weakness on repetitive motion.  Neurologically, the examiner determined that the Veteran had sensory deficits in the forefoot of each foot, and pinprick was diminished.  Straight leg raising was negative, bilaterally, and there was no foot drop.  The examiner stated there was no motor weakness, limitation, or pain.  The examiner consequently diagnosed DDD of the lumbar spine, spinal canal stenosis, bilateral numbness in the toes, and buttocks pain.  There was no indication of doctor prescribed bed rest due to incapacitating episodes.  

He was again scheduled for a VA compensation examination in January 2009.  However, the examiner noted the Veteran was not reexamined.  Instead, the examiner offered the etiological opinion used to establish the Veteran's underlying entitlement to service connection for the DDD of the lumbar spine.  

The Veteran's VA treatment records dating from April 2009 to September 2011 show his continuous complaints of pain and treatment for his service-connected lumbar disability.  The April 17, 2009 treatment record indicates the Veteran was admitted for 2 days and prescribed bed rest.  At that time, objective range of motion findings indicated flexion to 40 degrees, extension to 20 degrees, and 30 degrees bilateral lateral rotation and flexion.  Such record also reflects that the Veteran was provided with an indwelling foley catheter secondary to urinary retention; however, he denied any loss of bowel or bladder control.  A June 2009 VA treatment record indicates the Veteran had benign prostatic hypertrophy with obstruction.   It was noted that he had significant voiding difficulty and had worn a catheter for several weeks several months previously.  In November 2009, the Veteran reported a flare-up and sought treatment from the VA medical facility.  His range of motion was found to be 40 degrees flexion, 20 degrees extension, and, 30 degrees lateral flexion and rotation, bilaterally.  His strength was 5+ equal, radial pulses were 2+ equal, and reflexes were 1+ equal.  It was also noted that the Veteran experienced a flare-up approximately once a month that required him to stay in bed.  In January 2010, it was observed that the Veteran had constipation due to medication, but such was better with fiber.  A February 2010 VA treatment record again notes the Veteran's complaints of pain in his right hip.  However, neurological findings from February 2010 show the Veteran's strength and sensation were both intact.  


Private physician records reflect that the Veteran was recommended to take one week off of work in May 2009 and August 2009 as a result of his back problems.  A September 2009 letter from Dr. Cathey reflects that the Veteran's neurological examination was negative and there was no sign of lumbar radiculopathy.  However, it was noted that the Veteran was tender along the plantar surface of both feet.  

In March 2010, the Veteran was again scheduled for a VA compensation examination to reassess the severity of his DDD of the lumbar spine.  At the outset of this examination, he reports pain radiating down his right leg.  He denied any bowel or bladder incontinence, saddle anesthesia, or foot drop.  There was also no indication of any losing areas, dislocation, subluxation, instability, or spinal cancers.  The examiner determined there was no evidence of foot drop.  Concerning incapacitating episodes, the Veteran claims he suffered from 47 episodes similar to the one in April 2009, but nothing prescribed by a doctor.  The examiner notes the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities in September 2007.  

Upon neurological examination, the examiner noted deep tendon reflexes were 1+ for the knees and ankles, bilaterally.  Strength was intact.  The Veteran also had negative straight leg raising sign, bilaterally.  Upon physical examination, the spine was described as tender but no evidence o misalignment or step-off.  Range of motion testing revealed flexion to 49 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and, right and left lateral rotation to 19 degrees.  The examiner stated there was no additional weakness, fatigability, incoordination, or loss of motion after repetitions.  

An October 2010 VA treatment record reflects that the Veteran continued to have peripheral pain in the lower extremities/feet.  

At his November 2010 Board hearing, the Veteran testified that he has chronic pain in his back that results in limitation of motion and numerous incapacitating episodes where he must lie down.  He also indicated that he had nerve damage in his legs as well as bladder and bowel impairment.  

In March 2011, a urinary incontinence screen was negative.  The Veteran was most recently scheduled for another examination in May 2011 as a consequence of the Board's prior April 2011 remand.  However, the Veteran contacted the RO and stated he wish his claim to be evaluated based on the evidence currently associated with the claims file.  Any evidence expected to be obtained from such examination, to include the severity of the Veteran's back disability and any resulting neurologic impairments, cannot be considered.  

After considering the foregoing evidence, the Board finds that the Veteran is entitled to an initial rating of 20 percent for the entire period on appeal based on the General Formula.  Significantly, the Board notes the Veteran's forward flexion was noted to be limited to 40 degrees according to a July 2008 treatment record.  Interestingly, only 4 months later, the Veteran's forward flexion was found to be 90 degrees during his November 2008 VA examination.  However, between July 2008 and November 2008, the Veteran received an epidural injection in his back in August 2008 in an attempt to lessen the pain associated with this disorder.  Therefore, resolving all doubt in the Veteran's favor, the Board finds the Veteran's back disorder is manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees.  This is especially true when considering April 2009 and November 2009 VA treatment records demonstrating forward flexion limited to 40 degrees, and the March 2010 VA examination showing forward flexion limited to 49 degrees.  

However, the Board finds that the evidence of record does not support a rating higher than 20 percent based on range of motion.  Specifically, at no point during the appeal period is the Veteran's lumbar spine characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of low back pain and other associated symptoms, which were noted in his VA treatment records from July 2007 to September 2011, and during his VA examinations in November 2008 and March 2010.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even  though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, this did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, for the period on appeal.  The Veteran was still able to demonstrate range of motion during both of his VA examinations and during his VA treatment to the points indicated above.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the Court found the Board had failed to address painful motion and the applicability of 38 C.F.R. §4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id.  But, here, the VA treatment records and VA examinations did not reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for the Veteran's back disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination,.

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, the Veteran's VA examinations and VA treatment records fail to show that he has had incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in DC 5243, i.e., requiring bed rest prescribed by a physician, aside from the April 2009 incident.  However, the Veteran's current 20 percent rating is reflective of that incident and his decreased range of motion.  Therefore, no additional incapacitating episode as defined by VA has been shown, despite the Veteran's statements to the contrary that he has suffered from 47 incapacitating episodes.  While the Board is sympathetic to the level of pain the Veteran no doubt endures during his flare-ups, these incapacitating episodes must be prescribed by a medical professional.  Therefore, a higher evaluation is also not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that, for the entire appeal period, separate 10 percent evaluations are warranted for mild bilateral peripheral neuropathy of the left and right lower extremities pursuant to DC 8520.  In this regard, the Veteran has consistently reported numbness and tingling in the both legs and feet.  Additionally, he was initially diagnosed with bilateral lower extremity peripheral neuropathy in September 2007.  An October 2007 EMG also revealed mild peripheral neuropathy and right L5-S1 radiculopathy.  The Board notes that Dr. Cathey indicated that the Veteran's neurological examination was negative and there was no sign of lumbar radiculopathy and the March 2010 examiner determined that the bilateral peripheral neuropathy is not due to the Veteran's spine disorder.  Even so, the March 2010 VA examiner also indicated he cannot differentiate between the symptoms associated with his peripheral neuropathy and his IVDS without resort to mere speculation.  The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the evidence is in relative equipoise as to whether his DDD of the lumbar spine is productive of bilateral lower extremity peripheral neuropathy, and affording the Veteran the benefit of all doubt, that the criteria for separate 10 percent ratings under DC 8520 is met.  

However, the Board finds that ratings in excess of 10 percent for such disabilities is not warranted as the evidence reflects that the symptoms associated the Veteran's peripheral neuropathy of the bilateral lower extremities are wholly sensory, i.e., radiating pain, tingling, and numbness.  In this regard, the November 2008 VA examiner noted that the Veteran had sensory deficits in the forefoot of each foot and pinprick was diminished.  However, straight leg raising was negative bilaterally and there was no foot drop.  Moreover, in July 2008 and November 2009, his extremities had 5+ equal strength, radial pulses 2+ equal, and reflexes 1+ equal.  Furthermore, in February 2010, the Veteran's strength and sensation were both intact.  Likewise, the March 2010 VA examination showed no saddle anesthesia or foot droop, and straight leg raising was negative bilaterally.  Additionally, strength in the lower extremities of both calves, quadriceps, plantar flexion, and dorsiflexion were normal at 5/5.  Therefore, as the Veteran's peripheral neuropathy of the bilateral lower extremities does not result in symptoms other than sensory deficits, the Board finds that he is not entitled to ratings in excess of 10 percent for such disabilities.

The Board further finds no basis to assign separate ratings for neurological impairments involving the bowel or bladder, or erectile dysfunction.  Specifically, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disability.  In this regard, in September 2007, it was noted that the Veteran had bladder problems and was on Flomax with good relief.  In July 2008, the Veteran denied any change in his bowel or bladder habits.  An April 2009 VA treatment record indicates that he was provided with an indwelling foley catheter secondary to urinary retention; however, he denied any loss of bowel or bladder control at that time.  Moreover, a June 2009 record indicates that the Veteran had benign prostatic hypertrophy with obstruction and, as such, he had significant difficulty voiding and required a catheter for several months previously.  In January 2010, the Veteran was noted to have constipation associated with his medications.  However, at the March 2010 VA examination, the Veteran denied bowel or bladder incontinence, and in March 2011, a urinary incontinence screen was negative.  Therefore, while the evidence demonstrates that the Veteran had difficulty urinating as a result of his benign prostatic hypertrophy and that his medications cause constipation, there is no evidence that he experiences bladder or bowel incontinence as a result of his back disability.  Furthermore, there is no objective evidence that the Veteran experiences erectile dysfunction.  Specifically, in September 2007, he denied a history of erectile problems and the November 2008 VA examination revealed no erectile dysfunction.

In this regard, the Board acknowledges that the Veteran has testified as to bladder, bowel, and erectile impairments; however, there is no indication that he is competent to diagnosis such disorders or relate them to his back disability.  In this regard, the diagnosis and etiology of neurological impairments requires specialized testing and the interpretation of such test results.  As such are complex medical questions, the Board finds that the Veteran is not competent to address them.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, there is no basis to grant separate ratings for neurological impairments of the bowel or bladder, or erectile dysfunction.

The Board has also considered the Veteran's statements with regard to the severity of his low back disability and any associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back, and any numbness and tingling down his legs.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his numerous VA examinations and in statements submitted by other people on his behalf.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back and peripheral neuropathy disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The symptoms associated with the Veteran's lumbar spine disorder and left and right leg radiculopathy, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of chronic pain associated with the lumbar spine disability and the resultant neurological impairments are contemplated by the schedular rating criteria of DCs 5242 and 8520.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the Board is cognizant that the Veteran was hospitalized in April 2009 for his back disability; however, as such was a single instance, it does not constitute frequent hospitalizations.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the evidence supports a finding that the Veteran's lumbar spine disability warrants an initial disability rating of 20 percent, but no higher.  Additionally, he is entitled to separate disability ratings of 10 percent, but no higher, for peripheral neuropathy of the lower left and right extremities.  In making these determinations, the Board has considered the provisions of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

For the entire appeal period, an initial disability rating of 20 percent, but no higher, for DDD of the lumbar spine is granted, subject to the statutes and regulations governing the payment of VA compensation.

For the entire appeal period, a separate 10 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the statutes and regulations governing the payment of VA compensation. 

For the entire appeal period, a separate 10 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the statutes and regulations governing the payment of VA compensation. 

REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and essentially has alleged that he is unemployable due to his back disability.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treats him for his back and bilateral leg disabilities. After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Little Rock and North Little Rock, Arkansas, VA Medical Centers dated from September 2011 to the present. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3. After the above development has been completed, forward the Veteran's claims file to an appropriate VA examiner in order to determine the impact his service-connected disabilities have on his employability. The examiner must review the claims file and should note that review in the report. 

The examiner should identify each impairment associated with the Veteran's service-connected disabilities of DDD of the lumbar spine, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, and then state the occupational impact that each impairment has on the Veteran's ability to be employed, without consideration of his nonservice-connected disabilities.  The examiner should describe what type of employment activities would be limited due to the service-connected disabilities.  In this regard, the examiner should discuss the type of sedentary and manual activities that would be limited or unable to be performed as a result of the Veteran's service-connected disabilities.  The examiner should also comment on the type of employment activities which would be limited due to a combination of each of his service-connected disabilities.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including all lay and medical evidence. The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


